Case 1:20-cv-01339-MN Document 49-5 Filed 06/18/21 Page 1 of 3 PageID #: 867




                 EXHIBIT 
        Case 1:20-cv-01339-MN Document 49-5 Filed 06/18/21 Page 2 of 3 PageID #: 868



 F|S|C
                                                                                             604 East 4th Street, Suite 200
                                                                                                  Fort Worth, Texas 76102
                                                                                                       Main 817.334.0400
FRIEDMAN SUDER & COOKE                                                                                   Fax 817.334.0401
                                                                                                        www.fsclaw.com
A Professional Corporation of Attorneys
                                                                                                           Corby R. Vowell
                                                                                                              817.334-0400
                                                                                                        vowell@fsclaw.com


                                                     May 21, 2021

       via E-mail
       calmendarez@beneschlaw.com
       Cristina Q. Almendarez
       Benesch Friedlander Coplan & Aronoff LLP
       71 S. Wacker Drive
       Chicago, IL 60606-4637

                  Re:       Kajeet, Inc. v. NortonLifeLock Inc., Case No. 1 :20-cv-01339-UNA, In the United
                            States District Court for the District of Delaware

       Dear Cristina:

               This correspondence responds to your letter dated May 10, 2021 in which you further
       argued Norton’s non-infringement positions with respect to claims of the ‘559 patent. For all of
       the reasons we explained in our prior letter, we find your repetitive arguments unpersuasive.

               Kajeet and Norton began this dialogue in terms of settlement discussions. We understood
       that Norton wanted to provide confidential technical information to Kajeet to demonstrate
       Norton’s non-infringement positions. You sent excerpted versions of three technical documents
       that showed some basic information about the accused products. In our prior letter, we explained
       why this information was insufficient to show the functionality that Norton believes is present in
       its accused products.

              Without providing any additional technical information, Norton now expects Kajeet to
       provide additional evidence of its infringement positions beyond the extensive details it already
       provided. Based on the schedule entered by the Court, Norton will be producing all of its core
       technical documents next week, rather than a few select pages that it provided previously. After
       review of that documentation, Kajeet will provide its claim charts in accordance with the schedule
       agreed to by the parties and adopted by the Court.

               The remainder of your letter seeks to elicit Kajeet’s claim construction positions in advance
       of the schedule in the case. Yet, Norton does not provide its own claim constructions. If Norton
       would like to provide a comprehensive statement of its claim constructions with respect to claim
       27 of the ‘559 patent, Kajeet will review those positions. Otherwise, Kajeet intends to respond in
       accordance with the Court’s schedule.

               Again, the original purpose of this exercise was for the parties to better understand each
       other’s positions on technical issues to further the settlement dialogue. Kajeet remains open to
       such discussions as the case progresses.
Case 1:20-cv-01339-MN Document 49-5 Filed 06/18/21 Page 3 of 3 PageID #: 869

Cristina Q. Almendarez
Page 2
May 21, 2021



                                                 Sincerely,


                                                 /s/ Corby R. Vowell



cc:   Jonathan T. Suder, Michael T. Cooke, and Richard A. Wojcio, Jr. [firm]
